DETAILED ACTION
Claims 1-18 are pending. 
Priority: November 28, 2017
Assignee: SK Hynix.



Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claim 1-18 are allowed based on prior art.
The following is an examiner’s statement of reasons for allowance. Claims 1, 7 and 13 each contain the following limitations:
“… a nonvolatile memory device; a random access memory configured to store
A related prior art of Law(20150331624) has a volatile solid-state memory device for storing a data structure that maps logical block addresses to be stored in the device to respective physical memory locations in a non-volatile solid-state storage device. A controller (110) determines whether host command to flush the updated data structure, is received upon updating the data structure. The controller copies contents of the updated data structure into the non-volatile solid-state device if the host command to flush the updated data structure, is received. The device utilizes an application of a firmware flag as condition for performing snapshot of a volatile flash translation layer (FTL) map so as to improve performance of a SSD and reduce wear to be associated with unnecessary writes of the FTL map to the non-volatile solid-state device. The claims are however, novel over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARVIND TALUKDAR whose telephone number is (571)270-3177.  The examiner can normally be reached on M-F, 10 am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 571-270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the 


Arvind Talukdar
Primary Examiner
Art Unit 2132



/ARVIND TALUKDAR/Primary Examiner, Art Unit 2132